      Case 3:20-cv-00415-ERE Document 33 Filed 06/11/21 Page 1 of 1




              IN THE UNITED STATES DISTRICT COURT
                  EASTERN DISTRICT OF ARKANSAS
                       NORTHERN DIVISION

MICHAEL JAMES KING                                               PLAINTIFF

V.                        NO. 3:20-cv-00415-ERE

WESLEY MASSEY, et al.                                        DEFENDANTS

                               JUDGMENT


     Consistent with the Order that was entered on this day, it is CONSIDERED,

ORDERED, and ADJUDGED that this case is hereby DISMISSED, WITHOUT

PREJUDICE.

     IT IS SO ORDERED this 11th day of June, 2021.


                                   ____________________________________
                                   UNITED STATES MAGISTRATE JUDGE
